SUMMARY ORDER

UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the petition be DENIED.
Shu Lin, a Chinese citizen, petitions for review of a September 13, 2002 order of the BIA affirming without opinion an October 7, 1999 decision of the Immigration Judge (“IJ”), which denied Lin’s application for asylum, withholding of removal, and Convention Against Torture (“CAT”) relief. We assume familiarity with the facts, procedural history, and issues on appeal.
1. The IJ did not err in denying asylum relief. Eligibility for such relief requires that the petitioner establish “persecution or a well-founded fear of persecution on account of race, religion, nationality, membership in a particular social group, or political opinion.” 8 U.S.C. § 1101(a)(42)(A). Here, the claim is that Lin is fleeing persecution organized by the mayor of her village for the purpose of compelling Lin to follow through with an arranged marriage with the mayor’s son. Lin alleges that her status as either [i] a young, unmarried Chinese woman living in a rural part of China, who is subject and opposed to forced marriage; or [ii] a member of her immediate family, constitutes “membership in a particular social group.” Id. However, the persecution alleged is not “on account of’ that ground. Id.; see also INS v. Elias-Zacarias, 502 U.S. 478, 482-83, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992) (petitioner must show that feared persecution is “because of’ a protected ground); In re S-P-, 21 I & N Dec. 486, 490, 1996 WL 422990 (BIA 1996) (en banc) (petitioner must produce “evidence from which it is reasonable to believe that the harm [is] motivated by a protected ground”).
2. Because “an alien who fails to establish his entitlement to asylum necessarily fails to establish his entitlement to withholding of removal,” the IJ also did not err in denying withholding of removal relief. Ramsameachire v. Ashcroft, 357 F.3d 169, 178 (2d Cir.2004).
3. We lack jurisdiction to consider Lin’s CAT claim, which was not presented to the BIA. See 8 U.S.C. § 1252(d)(1) (dis*40cussing exhaustion requirement); Foster v. INS, 376 F.3d 75, 77-78 (2d Cir.2004) (per curiam) (exhaustion requirement jurisdictional).
We have considered Lin’s remaining arguments and find each of them to be without merit. The petition is DENIED. The pending motion for a stay of removal is DENIED as moot.